         Case 1:20-cv-06643-MKV Document 10 Filed 11/23/20 Page 1 of 1


                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC #:
                                                                        DATE FILED: 11/23/2020
 NATALIA JUSCINSKA,

                               Plaintiff,
                                                                   1:20-cv-06643 (MKV)
                        -against-
                                                                 ORDER OF DISMISSAL
 SECOND STREET CORPORATION,

                               Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 9]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by

December 21, 2020. If no such application is made by that date, today’s dismissal of the action

is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: November 23, 2020                               MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
